[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                  FILED
                     FOR THE ELEVENTH CIRCUITU.S. COURT OF APPEALS
                       ________________________ ELEVENTH CIRCUIT
                                                               NOV 29, 2010
                             No. 09-16439                       JOHN LEY
                         Non-Argument Calendar                    CLERK
                       ________________________

                 D. C. Docket No. 09-00435-CV-OC-10GRJ

RONALD L. TSOSIE,


                                                           Plaintiff-Appellant,

                                  versus

MICHAEL GARRETT, Warden
FNU SCOTT,
S.I.A. Lieutenant,


                                                        Defendants-Appellees.


                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                     _________________________

                           (November 29, 1010)

Before TJOFLAT, WILSON and FAY, Circuit Judges.

PER CURIAM:
       Ronald L. Tsosie is a federal prison inmate. Proceeding pro se, he brought

this Bivens1 action against the Warden and a Lieutenant at FCC Coleman claiming

that they failed to inform him that they had received information that other inmates

were out to get him, and that such failure violated his Fifth Amendment right to

protection of life and liberty, his Eighth Amendment right against cruel and

unusual punishment, his Fifth Amendment right to equal protection of the law, his

rights under the Indian Civil Rights Act, Navajo Treaty of 1868, and 8 U.S.C.

§ 1401(b).2

       The district court, acting sua sponte, noting that Tsosie failed to allege any

physical injury, a requirement for relief under 42 U.S.C. § 1997e(e), dismissed his

suit under § 1997e(e) and, alternatively, under the Prison Litigation Reform Act

(“PLRA”), 28 U.S.C. § 1915(e)(2)(B)(i), on the ground that the Bivens claim was

frivolous. Tsosie now appeals the court’s ruling.

       We review a dismissal under § 1915(e)(2)(B) de novo, accepting the

allegations in the complaint as true. See Douglas v. Yates, 535 F.3d 1316, 1319-20



       1
         Bivens v. Six Unknown Named Agents of the Fed. Bureau of Narcotics, 403 U.S. 388, 91
S.Ct. 1999, 29 L.Ed.2d 619 (1971).
       2
          Tsosie also raises an additional claim under 18 U.S.C. § 4042. Because he did not
present the claim to the district court, we do not consider it. See Access Now, Inc., v. Southwest
Airlines Co., 385 F.3d 1324, 1331 (11th Cir. 2004) (holding that we will not consider issues not
raised in the district court and raised for the first time in an appeal).


                                                 2
(11th Cir. 2008) (addressing dismissal for failure to state a claim under

§ 1915(e)(2)(B)(ii)). Although the standards that govern a dismissal under Federal

Rule of Civil Procedure 12(b)(6) apply, we construe pro se pleadings liberally. Id.

at 20 . Dismissal is required if the facts as pled do not state a “plausible” claim for

relief. Ashcroft v. Iqbal, 556 U.S. ___, ___, 129 S.Ct. 1937, 1949, 173 L.Ed.2d

868 (2009). Under the PLRA, a case should be dismissed if the action or appeal

“is frivolous or malicious.” 28 U.S.C. § 1915(e)(2)(B)(i).

         Pursuant to the PLRA, “[n]o Federal civil action may be brought by a

prisoner confined in a jail, prison, or other correctional facility, for mental or

emotional injury suffered while in custody without a prior showing of physical

injury.” 42 U.S.C. § 1997e(e). Thus, when a lawsuit involves a mental or

emotional injury, § 1997e(e) requires a showing of physical injury in order for the

plaintiff to make out a case. Napier v. Preslicka, 314 F.3d 528, 531-32 (11th Cir.

2002).

         The Eighth Amendment imposes a duty on prison officials “to protect

prisoners from violence at the hands of other prisoners.” Rodriguez v. Sec’y for

Dep’t of Corr., 508 F.3d 611, 616-17 (11th Cir. 2007) (quotation omitted). Prison

officials may be held liable under the Eighth Amendment when they are

deliberately indifferent to the substantial risk of serious harm to inmates. Marsh v.



                                            3
Butler Cnty, Ala., 268 F.3d 1014, 1027 (11th Cir. 2001) (en banc). They must be

aware of a substantial risk of serious harm to the inmates and not take reasonable

measures to alleviate that risk. Id. Under traditional tort principles, to hold

defendants liable for a constitutional tort, the plaintiff must show injury or damage.

Rodriguez, 508 F.3d at 626 (holding that to establish damages for a constitutional

tort, the defendants must have either caused or proximately caused the alleged

injuries and damages).

      The district court did not err in dismissing with prejudice Tsosie’s complaint

as frivolous under § 1915(e)(2)(B)(i) because the complaint does not allege that

Tsosie suffered any physical injuries and could not have suffered any mental or

emotional injuries because he was safely in protective custody before he began to

suspect that the defendants knew of prior threats against him. Therefore, viewing

the complaint’s allegations as true, his constitutional claims under the Fifth and

Eighth Amendments fail because the defendants’ failure to notify him of threats

did not cause him any injury, and thus, there is no plausibility that he is entitled to

relief. In addition, provisions under the Indian Civil Rights Act, the Navajo Treaty

of 1868, and 8 U.S.C. § 1401(b) do not relate to Tsosie’s claims against the

defendants, and thus, those claims are frivolous. Moreover, even if arguendo

Tsosie suffered mental or emotional injuries, he did not allege that he suffered any



                                            4
physical injuries, which is a requirement for relief for mental or emotional injuries

suffered while an inmate is in custody under § 1997e(e).

      AFFIRMED.




                                           5